UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* SMITH-MIDLAND CORPORATION (Name of Issuer) COMMON STOCK (Title of Class of Securities) (CUSIP Number) NOVEMBER 4, 2011 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 12 CUSIP No. 832156103 1. Name of Reporting Persons Tall Cotton Partners, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC USE ONLY 4. Citizenship or Place of Organization Virginia Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 11.9%2 Type of Reporting Person (See Instructions) OO 1 Shares are owned directly by Tall Cotton Partners, LLC ("TCP").Virginia Capital II, LP("VCP II LP") owns a majority of the voting interests in TCP, and Virginia Capital Partners II, LLC ("VCP II") is the sole manager of TCP. VCP II is the general partner of VCP II LP.Virginia Capital Partners, LLC ("VCP") is the sole owner ofVCP II.Frederick L. Russell, Jr. controls VCP. 2 This percentage is calculated based upon 4,785,262 shares of the Issuer’s common stock outstanding as of August 5, 2011, as set forth in the Issuer’s quarterly report on Form 10-Q filed with the Securities and Exchange Commission on August 15, 2011. Page2 of 12 CUSIP No. 832156103 1. Name of Reporting Persons Virginia Capital II, LP 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC USE ONLY 4. Citizenship or Place of Organization Virginia Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 11.9%2 Type of Reporting Person (See Instructions) PN 1 Shares are owned directly by Tall Cotton Partners, LLC ("TCP").Virginia Capital II, LP("VCP II LP") owns a majority of the voting interests in TCP, and Virginia Capital Partners II, LLC ("VCP II") is the sole manager of TCP. VCP II is the general partner of VCP II LP.Virginia Capital Partners, LLC ("VCP II") is the sole owner ofVCP II.Frederick L. Russell, Jr. controls VCP. 2 This percentage is calculated based upon 4,785,262 shares of the Issuer’s common stock outstanding as of August 5, 2011, as set forth in the Issuer’s quarterly report on Form 10-Q filed with the Securities and Exchange Commission on August 15, 2011. Page3 of 12 CUSIP No. 832156103 1. Name of Reporting Persons Virginia Capital Partners II, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC USE ONLY 4. Citizenship or Place of Organization Virginia Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 11.9%2 Type of Reporting Person (See Instructions) OO 1 Shares are owned directly by Tall Cotton Partners, LLC ("TCP").Virginia Capital II, LP("VCP II LP") owns a majority of the voting interests in TCP, and Virginia Capital Partners II, LLC ("VCP II") is the sole manager of TCP. VCP II is the general partner of VCP II LP.Virginia Capital Partners, LLC ("VCP II") is the sole owner ofVCP II.Frederick L. Russell, Jr. controls VCP. 2 This percentage is calculated based upon 4,785,262 shares of the Issuer’s common stock outstanding as of August 5, 2011, as set forth in the Issuer’s quarterly report on Form 10-Q filed with the Securities and Exchange Commission on August 15, 2011. Page4 of 12 CUSIP No. 832156103 1. Name of Reporting Persons Virginia Capital Partners, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC USE ONLY 4. Citizenship or Place of Organization Virginia Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 11.9%2 Type of Reporting Person (See Instructions) OO 1 Shares are owned directly by Tall Cotton Partners, LLC ("TCP").Virginia Capital II, LP("VCP II LP") owns a majority of the voting interests in TCP, and Virginia Capital Partners II, LLC ("VCP II") is the sole manager of TCP. VCP II is the general partner of VCP II LP.Virginia Capital Partners, LLC ("VCP II") is the sole owner ofVCP II.Frederick L. Russell, Jr. controls VCP. 2 This percentage is calculated based upon 4,785,262 shares of the Issuer’s common stock outstanding as of August 5, 2011, as set forth in the Issuer’s quarterly report on Form 10-Q filed with the Securities and Exchange Commission on August 15, 2011. Page5 of 12 CUSIP No. 832156103 1. Name of Reporting Persons Russell (Jr.), Frederick L. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC USE ONLY 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 11.9%2 Type of Reporting Person (See Instructions) IN 1 Shares are owned directly by Tall Cotton Partners, LLC ("TCP").Virginia Capital II, LP("VCP II LP") owns a majority of the voting interests in TCP, and Virginia Capital Partners II, LLC ("VCP II") is the sole manager of TCP. VCP II is the general partner of VCP II LP.Virginia Capital Partners, LLC ("VCP II") is the sole owner ofVCP II.Frederick L. Russell, Jr. controls VCP. 2 This percentage is calculated based upon 4,785,262 shares of the Issuer’s common stock outstanding as of August 5, 2011, as set forth in the Issuer’s quarterly report on Form 10-Q filed with the Securities and Exchange Commission on August 15, 2011. Page6 of 12 Introductory Note: This Statement on Schedule 13G is filed on behalf of Tall Cotton Partners, LLC, a limited liability company organized under the laws of the Commonwealth of Virginia (“TCP”), Virginia Capital II, LP, a limited partnership organized under the laws of the Commonwealth of Virginia (“VCP II LP”), Virginia Capital Partners II, LLC, a limited liability company organized under the laws of the Commonwealth of Virginia (“VCP II”), Virginia Capital Partners, LLC, a limited liability company organized under the laws of the Commonwealth of Virginia (“VCP” and collectively with TCP, VCP II LP and VCP II LLC, the “Virginia Capital Entities”) and Frederick L. Russell, Jr. in respect of Common Stock of Smith-Midland Corporation. Item 1. (a) Name of Issuer Smith-Midland Corporation (b) Address of Issuer’s Principal Executive Offices P.O. Box 300, 5119 Catlett Road Midland, Virginia22728 Item 2. (a) Name of Person Filing Tall Cotton Partners, LLC Virginia Capital II, LP Virginia Capital Partners II, LLC Virginia Capital Partners, LLC Frederick L. Russell, Jr. (b) Address of Principal Business Office or, if none, Residence 1801 Libbie Avenue, Suite 201, Richmond, VA 23226 (c) Citizenship All of the Virginia Capital Entities are organized in Virginia.Mr. Russell is a United States citizen. (d) Title of Class of Securities Common Stock (e) CUSIP Number Item 3. If this statement is filed pursuant to §§240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable Page7 of 12 Item 4.
